Title: From Alexander Hamilton to Ebenezer Stevens, 5 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


Sir:
New York October 5th. 1799

The eleventh, twelfth and thirteenth regiments are to be quartered in hutts on Green Brook in the state of New Jersey, at a place nine miles distant from New Brunswick, and twelve miles distant from Amboy.
You will immediately make arrangements with Colonel Smith for the conveyance of his regiment to it’s destination in the most oeconomical mode.
The thirteenth will come by water to Staten Island or Amboy. If they land on Staten Island they will report themselves to you, and you will take measures for assisting their progress to Amboy where they will be met by the contractor for New Jersey. The baggage can go by water and the men by land to the point opposite to Amboy from which they can be ferried over.

You will arrange with the contractor what may be necessary on his part for the accommodation of the troops.
You will also purchase without delay and cause to be forwarded to the place of quarters [Three thousand] Albany boards and [Three hundred] pounds of nails. There being no Brigade Quarter Master these articles will be delivered to the Quarter Master of the eleventh regiment to be distributed among the regiments according to the orders of the commanding officer.
You will also open a communication with the proper officer at the seat of government for obtaining the Carpenter’s tools specified in your estimate not only for the three regiments above mentioned, but for the fourteenth, fifteenth and sixteenth regiments also which will be quartered during the winter in the town of Oxford in the state of Massachusetts. The best route to them will be by way of Providence. If not already provided you will endeavor to obtain permission to provide them so that there may be as little delay as possible.
With great consideration   I am, Sir   yr. obt. sevt.
A Hamilton
General Stevens
